Name: Commission Regulation (EC) No 188/2000 of 26 January 2000 repealing Regulation (EC) No 2767/1999 introducing a system of licences for imports of tomatoes from Morocco
 Type: Regulation
 Subject Matter: plant product;  Africa;  tariff policy
 Date Published: nan

 Avis juridique important|32000R0188Commission Regulation (EC) No 188/2000 of 26 January 2000 repealing Regulation (EC) No 2767/1999 introducing a system of licences for imports of tomatoes from Morocco Official Journal L 022 , 27/01/2000 P. 0056 - 0056COMMISSION REGULATION (EC) No 188/2000of 26 January 2000repealing Regulation (EC) No 2767/1999 introducing a system of licences for imports of tomatoes from MoroccoTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/35/EC of 19 December 1994 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Morocco on the regime for imports into the European Community of tomatoes and courgettes originating in and imported from Morocco(1), and in particular Article 3 thereof,Whereas:(1) Commission Regulation (EC) No 2767/1999(2) introduces a system of licences for imports of fresh tomatoes falling within CN code 0702 00 00 originating in and imported from Morocco.(2) As a result of the consultations held between Morocco and the European Community in accordance with the last paragraph of point 4 of the abovementioned Agreement in the form of an Exchange of Letters, and taking account in particular of the mechanism ensuring that total exports of tomatoes from Morocco to the Community in the period 1 November 1999 to 31 March 2000 do not exceed 145676 tonnes, the Commission is able to abolish the aforementioned system of import licences.(3) This Regulation should apply from the day of its publication to facilitate ongoing trade and provision should be made to enable the security referred to in Article 2(2) of Regulation (EC) No 2767/1999 to be released in respect of quantities covered by licences unused before the entry into force of this Regulation.(4) The Management Committee for fresh Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 11. Regulation (EC) No 2767/1999 is repealed.2. At the request of parties concerned, import licences issued under Regulation (EC) No 2767/1999 shall be cancelled in respect of quantities unused on the date of entry into force of this Regulation. In such cases the security shall be released.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 January 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 48, 3.3.1995, p. 21.(2) OJ L 333, 24.12.1999, p. 3.